DETAILED ACTION

This action is made FINAL in response to the amendments filed on 11/14/2022.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
As to claim 1, the limitations “making a temporary variable i = 1” and “making a temporary variable j = 1” are not understood by the examiner. The examiner is confused as to how a person or machine can make any type of variable, and if said variable was made then what is the purpose of making it. 





Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 – 4 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

As to Claim 1,
Step 2A, prong 1
The claim recites in part:
a, setting a channel number n and a channel breadth b of the flatness meter;
b, obtaining an influence matrix under the condition of signal interference between the channels, which comprises the following steps: 
b1, making a temporary variable i = 1; 
b2, making a temporary variable j = 1;
b3, using a calibration device to apply a calibration force to an i channel of the flatness meter;
b4, recording an analog/digital (AD) influence value 
    PNG
    media_image1.png
    24
    29
    media_image1.png
    Greyscale
 of the i channel on a j channel
b5, determining whether j=n is true; if yes, going to b7; if not, making    i = i + 1 and returning to b4;
b6, determining whether i = n is true; if yes, going to b7; if not, making  i = i + 1 and returning to b3;
b7, making a temporary variable i = 1;
b8, making a temporary variable j = 1;
b9, calculating an influence coefficient 
    PNG
    media_image2.png
    38
    96
    media_image2.png
    Greyscale
 of the i channel on the j channel;
b10, determining whether j = n is true; if yes, going to b11; if not, making j = j + 1 and returning to b9; and 
b11, determining whether j = n is true; if yes, going to b12; if not, making i = i + 1 and returning to b9; and 
b12, forming an influence matrix 
    PNG
    media_image3.png
    36
    23
    media_image3.png
    Greyscale
of coupled channels with all 
    PNG
    media_image4.png
    30
    54
    media_image4.png
    Greyscale
 being a square matrix, wherein j is a row number of the matrix, ranging from 1 to n, and I is a column number of the matrix, ranging from 1 to n;
c, calculating an inverse matrix 
    PNG
    media_image5.png
    43
    48
    media_image5.png
    Greyscale
of the influence matrix; 
d, using the inverse matrix of the influence matrix to decouple the channels according to a measured signal of the flatness meter; and 
e, obtaining flatness distribution after channel decoupling. 

Under the broadest reasonable interpretation, these limitations are process steps that cover mental processes including an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper.  If a claim, under its broadest reasonable interpretation, covers a mental process but for the recitation of generic computer components, then it falls within the “Mental Process” grouping of abstract ideas
Accordingly, at Step 2A, Prong One, the claim is directed to an abstract idea.

Step 2A, Prong Two
The judicial exception is not integrated into a practical application.  In particular, the claim recites the additional elements of  “obtaining an influence matrix under the condition of signal interference between the channels according to a measured signal of the flatness meter,” “d, using the inverse matrix of the influence matrix to decouple the channels,” and “obtaining flatness distribution after channel decoupling” amounts to extra-solution activity of gathering data for use in the claimed process.  As described in MPEP 2106.05(g), limitations that amount to merely adding insignificant extra-solution activity to a judicial exception do not amount to significantly more than the exception itself, and cannot integrate a judicial exception into a practical application.  

In addition, the recitation of “controlling a rolling mill according to the flatness distribution” amounts to generally linking the use of the judicial exception to a particular environment of field of use (See MPEP 2106.05(h)).  As such, the claim does not integrate the judicial exception into a practical application.  

Accordingly, at Step 2A, Prong Two, the additional elements individually or in combination do no integrate the judicial exception into a practical application.


Step 2B
In accordance with Step 2B, the claim does not include additional elements that are sufficient to amount to significantly more that the judicial exception.  As discussed above, the additional elements of  “obtaining an influence matrix under the condition of signal interference between the channels according to a measured signal of the flatness meter,” “d, using the inverse matrix of the influence matrix to decouple the channels,” and “obtaining flatness distribution after channel decoupling” amounts to extra-solution activity of receiving data i.e. pre-solution activity of gathering data for use in the claimed process.  The courts have found limitations directed to obtaining information electronically, recited at a high level of generality, to be well-understood, routine, and conventional (see MPEP 2106.05(d)(II), “receiving or transmitting data over a network”, "electronic record keeping," and "storing and retrieving information in memory").

The recitation of “controlling a rolling mill according to the flatness distribution” amounts to generally linking the use of the judicial exception to a particular environment of field of use (See MPEP 2106.05(h)).  

Accordingly, at Step 2B the additional elements individually or in combination do not amount to significantly more than the judicial exception.


As to Claim 2, 
The claim recites in part:
d1, setting a detection force signal 
    PNG
    media_image6.png
    32
    28
    media_image6.png
    Greyscale
of the flatness meter, i ranging from 1 to n, and forming a column vector 
    PNG
    media_image7.png
    33
    21
    media_image7.png
    Greyscale
 with 
    PNG
    media_image6.png
    32
    28
    media_image6.png
    Greyscale
; and 
d2, multiplying the inverse matrix 
    PNG
    media_image8.png
    39
    46
    media_image8.png
    Greyscale
of the influence matrix by the column vector 
    PNG
    media_image7.png
    33
    21
    media_image7.png
    Greyscale
 to obtain a channel-decoupled true force vector 
    PNG
    media_image9.png
    29
    18
    media_image9.png
    Greyscale
, wherein the true force vector 
    PNG
    media_image9.png
    29
    18
    media_image9.png
    Greyscale
 has a total value of i elements, and each element is 
    PNG
    media_image9.png
    29
    18
    media_image9.png
    Greyscale
.
Under the broadest reasonable interpretation, these limitations are process steps that cover Mathematical Concepts.  If a claim, under its broadest reasonable interpretation, covers a mathematical concept, then it falls within the “Mathematical Concepts” grouping of abstract ideas.

As to Claim 3, 
The claim recites in part:
e1, setting a total strip tension 
    PNG
    media_image10.png
    23
    22
    media_image10.png
    Greyscale
, a strip breadth 
    PNG
    media_image11.png
    23
    21
    media_image11.png
    Greyscale
and a mean strip thickness 
    PNG
    media_image12.png
    26
    17
    media_image12.png
    Greyscale
, and calculating a mean strip tensile stress 
    PNG
    media_image13.png
    28
    118
    media_image13.png
    Greyscale
; 
e2, dividing the strip breadth 
    PNG
    media_image11.png
    23
    21
    media_image11.png
    Greyscale
by the channel breadth 
    PNG
    media_image14.png
    24
    13
    media_image14.png
    Greyscale
 and rounding to obtain a temporary integer m1;
e3, determining whether m1 is an odd number; if yes, making a strip-covered channel number of the flatness meter m = m1, and going to e4 if not, making the strip-covered channel number of the flatness meter m = m1+1;
e4, making the left boundary number of the strip-covered channel number of the flatness meter mz = (n-m)/2+1, and a reight boundary number of the strip-covered channel number of the flatness meter my = n - (n-m)/2;
e5, calculating a mean force 
    PNG
    media_image15.png
    60
    117
    media_image15.png
    Greyscale
; and 
e6, setting an elastic modulus 
    PNG
    media_image16.png
    23
    21
    media_image16.png
    Greyscale
and a Poisson’s ratio 
    PNG
    media_image17.png
    26
    20
    media_image17.png
    Greyscale
of a strip, and calculating true flatness distribution 
    PNG
    media_image18.png
    58
    244
    media_image18.png
    Greyscale
, wherein i ranges from mz to my.

As to Claim 4, 
The claim recites in part:
e1, setting a total strip tension 
    PNG
    media_image10.png
    23
    22
    media_image10.png
    Greyscale
, a strip breadth 
    PNG
    media_image11.png
    23
    21
    media_image11.png
    Greyscale
and a mean strip thickness 
    PNG
    media_image12.png
    26
    17
    media_image12.png
    Greyscale
, and calculating a mean strip tensile stress 
    PNG
    media_image13.png
    28
    118
    media_image13.png
    Greyscale
; 
e2, dividing the strip breadth 
    PNG
    media_image11.png
    23
    21
    media_image11.png
    Greyscale
by the channel breadth 
    PNG
    media_image14.png
    24
    13
    media_image14.png
    Greyscale
 and rounding to obtain a temporary integer m1;
e3, determining whether m1 is an odd number; if yes, making a strip-covered channel number of the flatness meter m = m1, and going to e4 if not, making the strip-covered channel number of the flatness meter m = m1+1;
e4, making the left boundary number of the strip-covered channel number of the flatness meter mz = (n-m)/2+1, and a reight boundary number of the strip-covered channel number of the flatness meter my = n - (n-m)/2;
e5, calculating a mean force 
    PNG
    media_image15.png
    60
    117
    media_image15.png
    Greyscale
; and 
e6, setting an elastic modulus 
    PNG
    media_image16.png
    23
    21
    media_image16.png
    Greyscale
and a Poisson’s ratio 
    PNG
    media_image17.png
    26
    20
    media_image17.png
    Greyscale
of a strip, and calculating true flatness distribution 
    PNG
    media_image18.png
    58
    244
    media_image18.png
    Greyscale
, wherein i ranges from mz to my.
Under the broadest reasonable interpretation, these limitations are process steps that cover Mathematical Concepts.  If a claim, under its broadest reasonable interpretation, covers a mathematical concept, then it falls within the “Mathematical Concepts” grouping of abstract ideas.

Response to Arguments
Applicant's arguments filed 11/14/2022 have been fully considered but they are not persuasive. The applicant’s amendments to claim 1 do not overcoming the 101 rejection, for the reasons below:
a, setting a channel number n and a channel breadth b of the flatness meter;
What exactly (device, module, processor, computer, or etc) sets the channel number n and the channel breadth b ? How exactly is this done? A human can set the channel number n and the channel breadth b with a pencil and paper. 
b, obtaining an influence matrix under the condition of signal interference between the channels, which comprises the following steps: 
What exactly (device, module, processor, computer, or etc) is used to obtain an influence matrix? How exactly is this done? A human can obtain an influence matrix under the condition of signal interference between the channels with a pencil and paper. 
b1, making a temporary variable i = 1; 
What exactly (device, module, processor, computer, or etc) is used to make a temporary variable i = 1? How exactly is this done? A human can make a temporary variable i = 1 with a pencil and paper. 
b2, making a temporary variable j = 1;
What exactly (device, module, processor, computer, or etc) is used to make a temporary variable j = 1? How exactly is this done? A human can make a temporary variable j = 1 with a pencil and paper.
b3, using a calibration device to apply a calibration force to an i channel of the flatness meter;
This limitation meets the 101 requirements. 
b4, recording an analog/digital (AD) influence value 
    PNG
    media_image1.png
    24
    29
    media_image1.png
    Greyscale
 of the i channel on a j channel
What exactly (device, module, processor, computer, or etc) is used to record an analog/digital (AD) influence value? How exactly is this done? A human can record an analog/digital (AD) influence value with a pencil and paper. 
b5, determining whether j=n is true; if yes, going to b7; if not, making    i = i + 1 and returning to b4;
What exactly (device, module, processor, computer, or etc) is used to determine whether j=n is true? How exactly is this done? A human can determine whether j=n is true with a pencil and paper. 
b6, determining whether i = n is true; if yes, going to b7; if not, making  i = i + 1 and returning to b3;
What exactly (device, module, processor, computer, or etc) is used to determine whether i=n is true? How exactly is this done? A human can determine whether i=n is true with a pencil and paper. 
b7, making a temporary variable i = 1;
What exactly (device, module, processor, computer, or etc) is used to make a temporary variable i = 1? How exactly is this done? A human can make a temporary variable i = 1 with a pencil and paper. 
b8, making a temporary variable j = 1;
What exactly (device, module, processor, computer, or etc) is used to make a temporary variable j = 1? How exactly is this done? A human can make a temporary variable j = 1 with a pencil and paper.
b9, calculating an influence coefficient 
    PNG
    media_image2.png
    38
    96
    media_image2.png
    Greyscale
 of the i channel on the j channel;
What exactly (device, module, processor, computer, or etc) is used to calculate an influence coefficient? How exactly is this done? A human can calculate an influence coefficient with a pencil and paper.
b10, determining whether j = n is true; if yes, going to b11; if not, making j = j + 1 and returning to b9; and 
What exactly (device, module, processor, computer, or etc) is used to determine whether j = n is true? How exactly is this done? A human can determine whether j = n is true with a pencil and paper.
b11, determining whether i = n is true; if yes, going to b12; if not, making i = i + 1 and returning to b9; 
What exactly (device, module, processor, computer, or etc) is used to determine whether i = n is true? How exactly is this done? A human can determine whether I = n is true with a pencil and paper.



b12, forming an influence matrix 
    PNG
    media_image3.png
    36
    23
    media_image3.png
    Greyscale
of coupled channels with all 
    PNG
    media_image4.png
    30
    54
    media_image4.png
    Greyscale
 being a square matrix, wherein j is a row number of the matrix, ranging from 1 to n, and I is a column number of the matrix, ranging from 1 to n;
What exactly (device, module, processor, computer, or etc) is used to form an influence matrix? How exactly is this done? A human can form an influence matrix with a pencil and paper. 
c, calculating an inverse matrix 
    PNG
    media_image5.png
    43
    48
    media_image5.png
    Greyscale
of the influence matrix; 
What exactly (device, module, processor, computer, or etc) is used to calculate an inverse matrix of the influence matrix? How exactly is this done? A human can calculate an inverse matrix of the influence matrix with a pencil and paper. 
d, using the inverse matrix of the influence matrix to decouple the channels according to a measured signal of the flatness meter; and 
This limitation meets the 101 requirements. 
e, obtaining flatness distribution after channel decoupling. 
What exactly (device, module, processor, computer, or etc) is used to obtaining flatness distribution? How exactly is this done? 

 




Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON S COLE whose telephone number is (571)270-5075. The examiner can normally be reached Mon - Fri 7:30pm - 5pm EST (Alternate Friday's Off).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Omar Fernandez can be reached on 571-272-2589. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRANDON S COLE/           Primary Examiner, Art Unit 2128